Citation Nr: 1727457	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-41 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to December 2005. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The Veteran testified before the undersigned at a Board videoconference hearing in May 2011.  A transcript of this proceeding has been associated with the claims file.  

This case was previously before the Board in February 2015 and April 2016 at which times the above issue was remanded for additional development.  Most recently, in December 2016, the Board requested a medical specialist's opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

There is medical evidence of a continuity of sleep problems beginning during service to the present and the Veteran's sleep disorder cannot be dissociated from his service-connected major depression.


CONCLUSION OF LAW

Service connection for a sleep disorder is established. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a sleep disorder, to include sleep apnea.  He contends that his sleep disorder had its onset during service.  Specifically, in his October 2009 notice of disagreement and during the May 2011 Board hearing, he indicated that he first began taking medication for a sleep disorder during his military service in 1999.  In the alternative, he contends that a sleep disorder is related to his service-connected major depression, neck strain, and/or hypertension.

I.  Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Also, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

II.  Analysis

Service treatment records show reports of sleep trouble.  Specifically, a November 2000 treatment record notes a past history of insomnia.  A March 2003 record shows that the Veteran has had sleep disturbances and that he had a history of taking medication for insomnia.  In an August 2005 report of medical history, the Veteran reported "yes" to "frequent trouble sleeping."

Post-service records show that the Veteran continued to report sleep problems.  Specifically, in January 2006 he reported trouble sleeping.  In August 2006, a notation of hypersomnia was made.  In November 2006, the Veteran reported difficulty sleeping and provided a history of taking different medications to sleep.  In a December 2007 VA psychiatric examination report, he reported that he slept five to six hours at night but woke up a couple of times each night.  He also described fatigue and loss of energy.  In April 2009, it was noted that the had insomnia and that he only slept four hours per night.  The Veteran was diagnosed with obstructive sleep apnea by a sleep study in July 2010.  Significantly, several treatment records, including a treatment record dated in August 2013, show that the Veteran's trouble sleeping is related to his psyhiatric problems.  

In March 2009 the Veteran submitted a claim for service connection for a sleep disorder.  In connection with this claim, he was afforded a VA examination in March 2012.  At that time, the Veteran reported that he had experienced problems snoring and sleeping since service.  The examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was related to service since his most prominent symptoms of sleep difficulties during service were not consistent with symptoms of sleep apnea.  The examiner further stated that the Veteran did not have physical characteristics that are high risk for sleep apnea.  The examiner also indicated that the Veteran's sleep difficulty was a symptom of major depression and not a separate diagnosis.  

The Veteran was afforded a second VA examination in May 2015.  The examiner opined that the Veteran's sleep apnea was less likely than not related to his military service.  The examiner incorrectly stated that there was no objective evidence to support the Veteran's alleged symptoms during service.  Moreover, the examiner incorrectly stated that the first complaints related to sleep problems and first use of medication to treat sleep problems was in 2008.  The examiner further stated that there were no symptoms consistent with sleep apnea documented until 2010.  Additionally, the examiner stated that there was no indication in peer reviewed journals to suggest that sleep apnea is aggravated by a neck strain or depression.  

As above, in December 2016, the Board requested a medical specialist's opinion from VHA.  In an undated statement in response to the Board's opinion request, it was noted that the Veteran endured sleep disturbances with restricted sleep pattern and was treated for both sleep initiation and maintenance insomnia during service.  The examiner did not encounter any subjective or objective findings that were related to or suggestive of sleep disordered breathing/obstructive sleep apnea.  The examiner noted that the Veteran's sleep disturbances were related to underlying chronic pain and later developed into insomnia.  The Veteran received medications for his insomnia and it was deemed to be treated.  He was also diagnosed with chronic depression which, according to the examiner, could explain the Veteran's symptoms of fatigue and even sleepiness.  Nevertheless, the examiner wrote that there was no known causal relationship between depression and obstructive sleep apnea.  According to the examiner, it was not until September 2010 that the Veteran was evaluated for his symptoms of chronic fatigue and subjective daytime sleepiness (initially reported in 2006) and a diagnosis of obstructive sleep apnea was confirmed.  Significantly, the VHA examiner failed to opine whether the Veteran's sleep apnea had its onset during service or is otherwise related to service.  Also, while the VHA examiner opined that the Veteran's sleep apnea is not caused or aggravated by a service connected disorder, to include major depression, neck strain, or hypertension, he failed to provide a rationale for this opinion.  

Given the above, the Board finds that service connection for a sleep disorder is warranted.  Significantly, service treatment records show significant sleep trouble in service.  Furthermore, the Veteran has provided competent testimony of continuity of symptomatology in that his sleep problems began during service and have continued since service.  Also, the symptoms of the Veteran's sleep disorder overlap with his service-connected major depression.  When, as here, it is impossible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In view of the foregoing, the Board finds that the symptoms of the Veteran's sleep disorder cannot be dissociated from the Veteran's already service-connected major depression.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a sleep disorder.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a sleep disorder is granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


